Name: Commission Regulation (EEC) No 2030/92 of 22 July 1992 determining the extent to which applications lodged in July 1992 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 207/26 Official Journal of the European Communities 23 . 7. 92 COMMISSION REGULATION (EEC) No 2030/92 of 22 July 1992 determining the extent to which applications lodged in July 1992 for import licences for certain pigmeat products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community,Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EEC) No 1 509/92 (2), HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1 732/92 (3) set the quantities of pigmeat products that can be imported at a reduced levy for the period 1 July to 30 September 1992 ; Article 1 1 . Applications for import licences for the period 1 July to 30 September 1992 submitted under Regulations (EEC) No 3745/91 and (EEC) No 1732/92 shall be met : (a) for 7,6965 % of the quantity applied for, in the case of products named against order number 59.0010 in Regulation (EEC) No 3834/90 ; (b) in full , for products named against order number 59.0080 in Regulation (EEC) No 3834/90 . Whereas Article 4 (5) of Commission Regulation (EEC) No 3745/91 (4) stipulates that the quantities applied for can be reduced ; whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against order number 59.0010 in Regulation (EEC) No 3834/90 ; whereas in order to ensure a fair distribu ­ tion of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for products named against order number 59.0080 in Regulation (EEC) No 3834/90 are for quantities lower than those available ; whereas these applications can therefore be met in full ; 2 . During the first 10 days of the fourth period of 1992 applications may be lodged pursuant to Regulations (EEC) No 3745/91 and (EEC) No 1732/92 for import licences for the total quantity of : (a) 275 tonnes in the case of products named against order No 59.0040 in Regulation (EEC) No 3834/90 ; (b) 50 tonnes for products named against order No 59.0060 in Regulation (EEC) No 3834/90 ; (c) 50 tonnes in the case of products named against order No 59.0070 in Regulation (EEC) No 3834/90 ; (d) 27,21 tonnes for products named against order No 59.0080 in Regulation (EEC) No 3834/90 . 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Whereas Article 4 (5) of Regulation (EEC) No 3745/91 stipulates that if the total quantity for which applications have been submitted is less than that available the Commission shall calculate the quantity remaining, which is to be added to that available for the following period ; whereas the quantity available for the fourth period of 1992 of the products named against order number 59.0040, 59.0060, 59.0070 and 59.0080 in Regula ­ tion (EEC) No 3834/90 should therefore be determined ; Article 2(') OJ No L 370, 31 . 12. 1990, p . 121 (2) OJ No L 159, 12. 6 . 1992, p. 1 . (3) OJ No L 179, 1 . 7 . 1992, p. 116. 0 OJ No L 352, 21 . 12. 1991 , p . 48 . This Regulation shall enter into force on 23 July 1992. 23 . 7. 92 Official Journal of the European Communities No L 207/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1992. For the Commission Ray MAC SHARRY Member of the Commission